This conviction is for rape, the penalty assessed being seventeen and a half years in the penitentiary. The court charged the jury with reference to insanity. The facts do not suggest this issue. We deem it unnecessary to go into a statement of the evidence, as insanity is clearly not raised. This was error. There was some evidence introduced going to show appellant was not a strong-minded negro, but nothing to show insanity.
It is contended that the evidence is not sufficient to support the conviction for rape. We pretermit a discussion of that question, as the case will be tried again before a jury and the verdict may be different.
Bill of exceptions was reserved in regard to the question of venue and the sufficiency of the proof in respect to this issue. Upon another trial the State should prove this matter clearly, and not leave it open to conjecture. The judgment is reversed and the cause remanded.
Reversed and remanded. *Page 65